     Case 2:20-cv-01856-TLN-GGH Document 9 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    D’RON BOTTS,                                       No. 2:20-cv-01856 TLN GGH
12                        Plaintiff,
13           v.
14    KEN CLARK, Warden, et. al.,                        ORDER
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request to proceed in forma pauperis. ECF Nos. 7, 8. In his

19   complaint, plaintiff alleges violations of his civil rights by defendants. The alleged violations took

20   place in Corcoran State Prison, which is located in Kings County. Kings County is a part of the

21   Fresno Division of the United States District Court for the Eastern District of California. See

22   Local Rule 120(d).

23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Therefore, this action will be transferred to the Fresno Division of the court. In light of

26   ////

27   ////

28   ////
                                                        1
     Case 2:20-cv-01856-TLN-GGH Document 9 Filed 12/07/20 Page 2 of 2


 1   1996 amendments to 28 U.S.C. § 1915, this court will not rule on plaintiff’s request to proceed in
 2   forma pauperis.
 3           Good cause appearing, IT IS HEREBY ORDERED that:
 4           1. This court has not ruled on plaintiff’s request to proceed in forma pauperis (ECF No.
 5   8);
 6           2. This action is transferred to the United States District Court for the Eastern District of
 7   California sitting in Fresno; and
 8           3. All future filings shall reference the new Fresno case number assigned and shall be
 9   filed at:
                            United States District Court
10                          Eastern District of California
                            2500 Tulare Street
11                          Fresno, CA 93721
12   Dated: December 7, 2020
                                                 /s/ Gregory G. Hollows
13                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
